DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/12/22 has been entered.

Response to Arguments
The amendments of 8/12/22 have been entered. Applicant’s amendments have resolved the previously presented claim objections in the Office Action of 3/22/22. 

The claims in question were rejected under 35 U.S.C. 103 as being unpatentable over Shahipassand (US 20170122043 A1), in view of Burton (US 4739843 A). The examiner notes that applicant’s amendments have necessitated the new interpretation of the previously applied prior art. The examiner additionally draw’s applicant’s attention to dependent claims which are objected to as being allowable over the prior art. 

Specification
The disclosure is objected to because of the following informalities: the amended specification dated 8/12/22 references reference numerals not present in the drawings. For example, the specification references “330b”, however the drawings appear to show 320b.  
Appropriate correction is required.

Drawings
The drawings filed are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Figs 3B-3E and 4C-4E present an embodiment in which there appear to be a plurality of combined anti-rotation members. Figure 3B for example appears to depict a leaf spring 320b used in combination with a torsion spring 330. The other figures contain similar objectionable subject matter. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-6, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahipassand (US 20170122043 A1), in view of Burton (US 4739843 A).

Regarding claim 1, Shahipassand teaches an anti-rotation system, comprising: 
a housing defining a longitudinal axis (Fig 13, housing 101 has a longitudinal axis running along the length of the tool); and 
a carriage mounted within the housing (Fig 13, pads 600 has a carriage 601 (labelled in Fig 15) shown within the tool housing 101; the examiner notes that although the embodiment of Fig 13 is relied upon, the principle of operation of the pad/carriage is illustrated in addition detail with reference to Figures 2-6), the carriage including at least one anti-rotation blade configured to engage a formation and resist rotation of the housing weather the longitudinal axis (Fig 13, carriage has at least one anti-rotation blade 603; Para 0052, “rollers 603 rotatably coupled to pad bodies 601 adapted to contact the surrounding wellbore 10” and are a part of “antirotation stabilizer 101”, the blades are further anti-rotation by virtue of their formation contact and the frictional forces that they would exert to resist rotation) and pivot arms on opposing sides thereof for providing a carriage axis (Pivot arms which are shown in the annotated Figure 15 which are formed as a unitary piece with 601), the carriage and the pivot arms formed from a single unitary piece (Para 0046, “antirotation pad 111 may be formed from a single piece of material.”), wherein the carriage is configured to rotate about the carriage axis and tilt the at least one anti-rotation blade from a first extended position to a second at least partially retracted position (Para 0043, the carriage/body as defined rotates about an axis defined by torsion bar 115 shown in Fig 3. As seen in Fig 4, the carriage/body is in a retracted position and then tilted to an extended position in Fig 5; Para 0044, “antirotation pads 111 may be retractable within recesses”). 
While Shahipassand teaches antirotation pad 111 to be under spring tension from the torsion loaded torsion bar 115 when in the most extended position (Fig 3, Para 0045), Shahipassand as construed is silent on one or more load springs operatively connected between the housing and the carriage to bias the carriage radially outward to the first extended position; an anti-rotation member positioned within the housing proximate the carriage to resist rotation of the carriage. 
	Burton teaches two or more load springs operatively connected between the housing and the carriage to bias the carriage radially outward to the first extended position (Fig 21, uphole and downhole springs 136, Column 9, line 64, discusses a plurality of “springs 136”. Column 9, lines 59-64, the springs 136 operatively connects between the rod, which is connected to the housing, then subsequently providing a torsional force to pad 130, as a modification to Shahipassand the torsional force is used to move a load to the pad to extend it to its radially outward position, see Para 0045 of Shahipassand);
an anti-rotation member positioned within the housing proximate the carriage to resist rotation of the carriage (Fig 21, u-shaped member between the springs 136, this provides a direct biasing force against the carriage/pad and/or would additionally contribute to the inertia which resists inward rotation of the carriage).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Shahipassand by utilizing the coiled torsion springs in view of the torsion bar as disclosed by Burton because it is disclosed as a known alternative to providing torsional forces which can predictably cause the pivoting movement of a pad.  


    PNG
    media_image1.png
    431
    599
    media_image1.png
    Greyscale

Regarding claim 3 Shahipassand further teaches wherein the at least one anti-rotation blade rotates about a blade axis that is perpendicular to the carriage axis (Fig 15, as seen, the axis of rotation of the rollers 603/blade axis is perpendicular to the carriage axis defined by the bore of body 601).
  
Regarding claim 4, Shahipassand further teaches wherein the blade axis is offset from the carriage axis by a distance (d) (Fig 15, the blade axis would be the center of the roller which is seen as being spaced from the carriage axis as defined).  

Regarding claim 5, while Shahipassand has a distance (see parent claim), Shahipassand is not explicit on wherein the distance (d) ranges from 3 mm to 25 mm.  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Shahipassand by having the distance (d) range from 3 mm to 25 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Further, having the distance within the recited range would allow for the pad to have a desired relative extension and contact with the wellbore wall, while, minimizing this distance would reduce the torque on the carriage axis which would reduce the change of excessive torque on the axis, damaging the tool. 

Regarding claim 6, while it appears that the blade axis is radially outside of the carriage axis (Fig 15, the blade axis would be the center of the roller which as seen appears to be clearly radially spaced from the carriage axis as defined), however, Shahipassand is not explicit that the blade axis is radially outside of the carriage axis. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Shahipassand by having the blade axis is radially outside of the carriage axis since it has been held that rearranging parts of an invention in a manner which does not alter its operation involves only routine skill in the art. In re Japikse, 86 USPQ 70. Further, replacement of the blade axis radially outside the carriage axis would allow for the blade to have further reach relative to the carriage without requiring a blade that is excessively large and subject to increased torque and potential damage as a result. 

Regarding claim 11, Shahipassand further teaches a pad body (Fig 4, Para 0045, cover lock 129) operable to maintain the carriage within the housing (Fig 3, Para 0045, “antirotation pad 111 may be retained within recess 113 by cover lock 129”).  

Regarding claim 12, Shahipassand further teaches wherein the carriage is offset from a longitudinal center of the pad body (Fig 3, Para 0045, “antirotation pad 111 may be at least partially pressed into recess 113 as cover lock 129 is installed” and as seen in the figure, the lock 129 is offset as the pad 111 is pressed inward relative to the lock 129).  

Regarding claim 13, Shahipassand as modified further teaches two or more load springs operatively connected between the housing and the pivot arms to bias the carriage radially outward to the first extended position (As modified by Burton, Fig 21, to include the downhole torsion spring 136, this would still operative connection between the housing and pivot arms by providing torsional spring force for rotation movement between the pivot arms and the housing).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahipassand (US 20170122043 A1), in view of Burton (US 4739843 A), further in view of Macha (US 20160258221 A1).

Regarding claim 14, Shahipassand as modified is silent on a bushing or bearing positioned between the one or more load springs and the carriage.
	Macha teaches a bushing or bearing positioned between the one or more load springs and the carriage (Fig 3d, 2f, there is a bearing/bolt 320 between the spring arm 310 and the pivoted member 200. Element 320 is at least a bearing because it at least is a structural part which support another part e.g. spring arm 310. It is between a spring arm 310 and the pivoted member 200 along an axis extending perpendicularly from spring arm 310). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Shahipassand as modified by having the bushing or bearing positioned between the one or more load springs and the carriage as disclosed by Macha because it would offer a means of securing the torsion spring to the pad to be pivotally biased.  
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As appropriate, the examiner additionally recommends amendments to withdrawn claim 15 to incorporate the allowable product into the claim. 

The following is a statement of reasons for the indication of allowable subject matter:  As discussed above, Shahipassand (US 20170122043 A1), in view of Burton (US 4739843 A) are the best available combination of references. The anti-rotation member has been construed broadly to meet the requirements of claim 1. However, each of claim 8-10 recite additional detail of the anti-rotation member to be a torsional spring mechanism , selected from the group consisting of a coil spring mechanism, a leaf spring mechanism and an elastomer mechanism, or selected from the group consisting of a hydraulic mechanism and an electromagnetic mechanism.  Additional modification to arrive at the claimed features in the dependent claim is not obvious based on the art of record without the benefit of impermissible hindsight. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BLAKE MICHENER can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676